STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

B.H. NO. 2022 CW 0982
VERSUS

ST. TAMMANY PARISH SCHOOL DECEMBER 28, 2022
BOARD AND SAMUEL PATRICK

MCCARTY

In Re: B.H., applying for supervisory writs, 22nd Judicial

District Court, Parish of St. Tammany, No. 2015-10509.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. We find the trial court abused its discretion
in denying plaintiff leave to file a fifth supplemental and
amending petition. Amendment of pleadings should be liberally
allowed provided that the movant is acting in good faith, the
amendment is not sought as a delaying tactic, the opponent will
not be unduly prejudiced, and trial on the issues will not be
unduly delayed. Palowsky v. Cork, 2019-0148 (La. App. lst Cir.
5/20/20), 304 So.3d 867, 875. We conclude those four factors are
satisfied in this case and the ruling at issue creates a
possibility of resulting injustice. Accordingly, the trial
court’s August 4, 2022 judgment is reversed and we hereby grant
plaintiff, B.H., leave to file the fifth supplemental and amending
petition.

VGW

CQURT OF APPEAL, FIRST CIRCUIT

N.Sel)

DEPUTY CLERK OF COURT
FOR THE COURT